VIRGINIA:

     In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond on Thursday, the 30th day of
November, 2000.


Arnold Ainley Wright, III,                               Appellant,

against     Record No. 001024
            Court of Appeals No. 2306-98-2

Commonwealth of Virginia,                                Appellee.


          Upon an appeal from a judgment rendered by the Court of
     Appeals of Virginia on the 4th day of April, 2000.

     Upon consideration of the record, briefs, and argument of

counsel, the Court is of opinion that the Attorney General's motion

to dismiss should be granted.

     The defendant's sole assignment of error is:   "The Circuit Court

erred when it subsequently sentenced the Appellant to Five (5) years

when the same Court had previously imposed the same sentence on the

condition that the Appellant serve Twelve (12) months in the County

Jail."

     The defendant abandoned the foregoing issue in the Court of

Appeals of Virginia, Wright v. Commonwealth, 32 Va. App. 148, 154,
526 S.E.2d 784, 787 (2000), and he may not resurrect the issue here.

Moreover, the defendant's arguments in this appeal, both on brief and

orally, are not encompassed within the assignment of error.   This

Court considers only questions that are properly presented by an

appropriate assignment of error.

     Accordingly, and because the circuit court had jurisdiction to

revoke defendant's suspended sentence at the June 25, 1998 revocation

hearing, this appeal is hereby dismissed.
     It is ordered that the Circuit Court of Chesterfield County

allow counsel for the appellant a fee of $725 for services rendered

the appellant on this appeal, in addition to counsel's costs and

necessary direct out-of-pocket expenses.

     The Commonwealth shall recover of the appellant the amount paid

court-appointed counsel to represent him in this proceeding,

counsel's costs and necessary direct out-of-pocket expenses, and the

costs in this Court and in the courts below.

     This order shall be published in the Virginia Reports and shall

be certified to the Court of Appeals of Virginia and to the Circuit

Court of Chesterfield County.


                                         A Copy,

                                            Teste:


                                              David B. Beach, Clerk


Costs due the Commonwealth
 by appellant in Supreme
 Court of Virginia:

     Attorney's fee          $725.00 plus costs and expenses

Teste:

 David B. Beach, Clerk